Citation Nr: 1750867	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for neck disability.

2. Entitlement to service connection for left knee disability.

3. Entitlement to service connection for right knee disability.

4. Entitlement to an increased (compensable) disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Bonnie L. Earley Freeman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In a June 2010 rating decision, the RO denied service connection for disabilities of the left and right knees. In a November 2011 rating decision, the RO denied service connection for neck disability. In a May 2013 rating decision, the RO continued a 0 percent, noncompensable disability rating for bilateral hearing loss. 

In April 2017, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction, in this case the RO. VA will notify the appellant if further action is required.


REMAND

The Board is remanding to the RO for additional action the claims for service connection for disabilities of the neck and left and right knees and for an increased rating for bilateral hearing loss.

The Veteran contends that he sustained neck injury during a parachute jump during service, and that this injury produced an ongoing disorder manifested by neck pain. In a statement that the RO received in June 2011, the Veteran's private primary care physician, J. F.-M., M.D., expressed the opinion that it is possible that the multiple parachute jumps that the Veteran performed in service contributed to present mild spondylosis and disc herniation in his cervical spine. In August 2011, a VA examiner expressed the opinion that it is less likely than not that the current cervical spine degenerative disc disease was related to parachute jumping or other events during his service. In his April 2017 Board hearing, the Veteran described a specific incident in which, on landing from a parachute jump, heavy wind gusts caught his parachute and dragged him several times, such that his straps cut his neck and chin. He stated that he had experienced neck pain since that injury. He provided that account of sustaining injury in that specific incident after the clinicians provided their differing opinions. The Board is remanding the issue for a new VA examination with review of the expanded record and opinion regarding the likely etiology of his current neck problems.

Similarly, the Veteran contends that in a bad landing in a parachute jump during service, and possibly as a combined result of more than twenty parachute jumps during service, he sustained injuries of his left and right knees that produced ongoing pain in both knees. In January 2009, private chiropractor R. M. A., D.C., wrote that he treated the Veteran. Dr. A. opined that it is very likely that multiple parachute jumps that the Veteran performed in service caused the current osteoarthritis in both of his knees. In July 2012, a VA examiner expressed the opinion that it is less likely than not that any current problems affecting either or both of the Veteran's knees were caused by events in service. In the 2017 Board hearing, the Veteran described a specific parachute jump landing, in which something went wrong and he landed incorrectly, with his feet hitting the ground very hard. He stated that he had experienced pain in both knees since that injury. He described that landing after the clinicians provided their differing opinions. The Board is remanding the issues for a new VA examination with review of the expanded record and opinion regarding the likely etiology of current problems affecting each knee.

The Veteran submitted in February 2009 a claim for service connection for several disorders including hearing loss. In a June 2010 rating decision the RO granted service connection, effective in February 2009, for bilateral hearing loss. The RO assigned a 0 percent, noncompensable disability rating. In April 2012, the Veteran submitted a claim for an increased rating. He had a VA audiology examination in January 2014. In his April 2017 Board hearing, he stated that his hearing had worsened since the 2014 examination. The Board is remanding the issue for a new examination to obtain current findings. In the 2017 hearing the Veteran stated that he speaks both Spanish and English, and indicated that it is likely that his hearing can be tested more accurately if the examiner speaks Spanish. The examination on remand should be performed by an examiner who speaks Spanish.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to address the likely etiology of current disorders of his neck and left and right knees. Provide the Veteran's claims file to the examiner. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to list, based on file review and examination findings, current diagnoses with respect to the Veteran's cervical spine and left and right knees. Ask the examiner to express, regarding each current disorder in those areas, opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the current disorder is related to injury during service, including from mishap during a particular parachute jump landing or the cumulative effect of between twenty and thirty parachute jump landings. Ask the examiner to clearly explain the reasons and bases for each opinion.



	(CONTINUED ON NEXT PAGE)

2. Schedule the Veteran for a VA audiology examination to obtain current findings regarding his bilateral hearing loss. Arrange for the examination to be performed by an audiologist who speaks Spanish. Ask the examiner to perform audiological testing and report the results of the testing.

3. Then review the expanded record and review the remanded matters. If any of those matters is not resolved to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case, and afford them an opportunity to respond, before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

